Case: 1:19-Cv-01756 Document #: 1 Filed: 03/13/19 Page 1 of 14 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

ARTYE SIDEBOTHAM,

Plaintiff, Case No.: 2019 CV 1756

-vs- Judge:

TARGET CORPORATION a foreign
Corporation,

Magistrate Judge:

Defendant.
NOTICE OF REMOVAL

Pursuant to Title 28 U.S.C. §1441, et seq. and 28 U.S.C. § 1332, Defendant,
TARGET CORPORATION, by and through one of its attorneys, Robert M. Burke of
JOHNSON & BELL, LTD., hereby gives notice of the removal of the above captioned
action from the Circuit Court of Cook County, Cause No.: 2019 L 000569, to the
United States District Court, Northern District of Illinois, Eastern Division, and in
support thereof, states the following:

l. This action is being removed to federal court based upon the diversity of
citizenship of the parties to this cause, and the existence of the requisite amount in
controversy, as is also more fully set forth below.

2. On or about January 18, 2019, Plaintiff, Artye Sidebotham, initiated the
above captioned lawsuit by the filing of a Cornplaint entitled Artye Sidebotham v.
Target Corporation, Docket No. 2019 L 000569, in the Circuit Court of Cook County,
Illinois. A copy of the Complaint at Law and summons are attached hereto as Exhibit
“A”, and incorporated herein by reference

3. On or about January 18, 2019, Plaintiff caused a Surnrnons to be issued
for service upon the registered agent of Target Corporation. A copy of said Summons is

attached hereto, labeled Exhibit “B”, and incorporated herein by reference

Case: 1:19-Cv-01756 Document #: 1 Filed: 03/13/19 Page 2 of 14 Page|D #:2

3. Service was obtained on Target Corporation’s registered agent on
February 13, 2019.

4. The United States District Court for the Northern District of Illinois,
Eastern Division, has jurisdiction over the above captioned lawsuit pursuant to 28
U.S.C. §1332 and 28 U.S.C. §1441 for the following reasons:

(a) Plaintiff, Artye Sidebotham, at the time the lawsuit was
commenced and at all relevant times, has been a resident and
citizen of the State of Illinois;

(b) Defendant, Target Corporation, at the time the lawsuit was
commenced and at all relevant times, has been a Minnesota
corporation with its principal place of business in Minnesota;
therefore, for diversity of citizenship purposes, it is a citizen of the
State of Minnesota;

(c) According to the allegations contained in Plaintiff’s Complaint
herein, the amount of damages sought in this action by Plaintiff is
an amount in excess of the Court’s minimal jurisdictional limit of
$50,000.00. Plaintist attorney has submitted an affidavit
declaring that Plaintiff seeks damages in excess of $50,000.00 as
a result of the injuries sustained in the incident referenced in the
Complaint. Plaintiff, Artye Sidebotham, claims to have been
severely and seriously injured in the accident and to have suffered
“a severe shock to her nervous system, and bruises, contusions,
and lacerations to her body; and became sick and disabled, and
will continue to suffer great pain, discomfort and physical
impairment and her injuries required hospitalization and medical
treatment, all of which said injuries are permanent.” She alleges
that she will continue to suffer in the future. She claims she has
expended and become liable for large sums of money for medical
care and services and Will continue in the future to expend money
for medical care and services because of her injuries (EX. A, para.
6). Such allegations are sufficient to trigger the duty to remove the
case. McCoy i). General Motors Co)p., 226 F. Supp. 2d 939 (N.D. Ill.
2002),' Varkalis i). Werner Co. & Lowe’s Home Center, 2010 U.S.
Dist. LEXIS 84870 (N.D. lll. 2010), a copy of which decision is
attached hereto as Exhibit “C”;

(d) Based upon the foregoing, it is Defendant’s good faith belief that
while liability, causation, and damages will be contested, the
amount in controversy in this action exceeds $75,000.00,
exclusive of interest and costs;

(e) This Notice of Removal is being filed with the Clerk of the United
States District Court for the Northern District, Eastern Division,

2

Case: 1:19-Cv-01756 Document #: 1 Filed: 03/13/19 Page 3 of 14 Page|D #:3

within thirty (30) days of service of the Summons and Complaint
on this Defendant;

(f) This action, based upon diversity of citizenship and the amount in

controversy is, therefore, properly removable, pursuant to 28
U.S.C.§1441(a).

5. Defendant will promptly file a copy of this Notice of Removal with the

Clerk of the Circuit Court of Cook County, Illinois.
WHEREFORE, TARGET CORPORATION, respectfully requests that this case

proceed before this Court as an action properly removed.

Respectfully submitted,

JOHNSON &, BELL, LTD.

By: / s/Robert M. Burke
One of the Attorneys for the Defendant,
Target Corporation

Robert M. Burke, #6187403
JOHNSON & BELL, LTD.
Attorneys for Defendant

33 West Monroe Street
Suite 2700

Chicago, Illinois 60603
Telephone: (312) 372-0770
burker@jbltd.com

2019L000569

FlLEO DATE: 1116/2019 4:56 F’M

2~14-2019

Case: 1:19-Cv-01756 Document #: 1 Filed: 03/13/19 Page 4 of 14 Page|D #:4

F|LED

1/16/2019 4:56 PM
Attome Code #50059 DOROTHY BROWN
u-\C:uh'm urgecn)mns\\mi\z§:\co.\ipr)\w'r_oocx C|RCU\T C|_ERK

, C()OK COLJNT'Y', lL
lN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT-LAW DIVISION

ARTYE sIDEBoTi-iAi\/i, ) ~
)
Plaintiff, v . )
vs. ) 2019L000569
)No._: `
TARGET CORFGRAT{ON’ a poreign Corpora(ion!) Courtroom Number: No hearing scheduled
~ )
Defendant )
)

COMPLAINT AT LAW
NOW COMES the Plaintiff, ARTYE SlDEBOTHAM, by and through her attorneys,
MARK 1.. KARNO & ASSOCIA'I`ES, LLC and ANKIN LAW OFFICE, LLC, and in
complaining ofthe Defendant, TARGET CORPORATON, a Foreign Corporation, states and
alleges as follows:

l. That on or about February lO, 2017, the Plaintiff, ARTYE SLDEBO'l`HAl\/l, was a
customer ot` the TARGET CORPORATION store located at 2820'| Diehl Road in the city of
Warrenville, County of DuPage, State of Illinois.

3. That at all times mentioned herein, the Defendant, TARGET CORPORATON, a
Foreign Corporation, had a duty to exercise ordinary care for the safety of the Plaintiff, ARTYE
siDEBorHAi\/i.

4. That at said time and place, the Defendant, TARGET CORPORA'I`ON, a Foreign
Corporation, by and through its agents, employees, and/or servants, breached its aforementioned
duty in that it did or failed to do one or more of the following things in a careless and negligent
manner:

a. Failed to properly secure a store display that employees were assembling
such that the display was allowed to fall and strike the Plaintiff;

l
EXH|B|T

fabb|¢s'

 

000242207(50001 6020190214041246

FlLED DATE: 1/16/2019 4:56 PM 20191_000569

2»14»2019

Case: 1:19-cv-01756 Document #: 1 Filed: 03/13/19 Page 5 of 14 Page|D #:5

h. Failed to warn customers of the ongoing construction of a display in a

r~\vctr\na»’>r arv~r>cci¥\lr> arp')~
-..…-...-. ......,-.-.- -..,

c. Failed to properly train its employees in the constructionof store displays;
d. Failed to adequately supervise its employees;
5. That as a direct and proximate result of one or more of the aforesaid careless and

negligent acts and/or omissions to act on the part of the Defendant, TARGET CORPORATON, a
Foreign Corporation, by and through its agents, employees, and/or servants, a display was allowed
to fall and strike the Plaintiif, ARTYE SlDEBOTHAl\/l, causing the Plaintiff, ARTYE
SIDEBOTH_AM to become injured as hereinafter alleged

6. That as a direct and proximate result of the aforementioned incident, the Plaintiff,
ARTYE SIDEBOTH/-\M, was then and there severely and seriously injured, both internally and
extemally, and she suffered a severe shock to her nervous system, and bruises, contusions, and
lacerations to her body; and became sick and disabled, and will continue to suffer great pain,
discomfort and physical impairment, and her injuries required hospitalization and medical
treatment, all of which said injuries are permanent; and she has been kept t`rom and will be kept
from attending to her ordinary affairs and duties and has lost large gains as a result thereof
Additionally, she has become and will become obligated for large sums of money for her medical
and hospital care and treatment

WHEREFORE, the Plaintiff, ARTYE SlDEBOTHAl\/l, by and through her attorneys,
MARK L. KARNG & ASSOCIATES, LLC and ANKIN LAW OFFICE, LLC, prays that a
judgment be entered against the Defendant, TARGET CORPORATON, a Foreign Corporation, in
a sum in excess of 350,000.00 or such other amount which will fairiy, reasonably and adequately

compensate her for her injuries and damages, together with her costs of bringing this suit

000242207(30001

6020190214011246

Fli.ED DATE; 1/16/2019 4:56 PM 2019l.000569

2-14-2019

Case: 1:19-cv-01756 Document #: 1 Filed: 03/13/19 Page 6 of 14 Page|D #:6

Respectfully,

/s/ Mark L. Karnr)
Mark L. Karno
MARK L. KARNO AND ASSOC!ATES, LLC
and ANK[N LAW OFFICE, LLC
Attorneys for Plaintiff
33 North La Salle Street
Suite 3500
Chicago, lL 60602
_P: (312) 70l ~0090
F : (312) 70l ~0600

mail@karnolaw.com

Cook Co. Code No.: 50059

00024220790001

6020190214011246

Case: 1:19-cv-01756 Document #: 1 Filed: 03/13/19 Page 7 of 14 Page|D #:7

.*'

Attorney Code #50059

U’\Cl.lHNY DIREC'TORIES\I Tl'l M%\COMPL AlNT DOCX

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILL!NOIS
COUNTY DEPARTMENT-LAW' DIVISION

ARTYE SIDEBOTHAM,

Plaintifl`,
vs.

TARGET CORPORATION, a Foreign Corporation,

/

Defendant

FlLED DATE' 1116/2019 4:56 PM 20191.000569

\./v‘~/\,/s_./'~./\/\/\./
O

AFF[DAVIT OF DAMAGES PURSUANT TO
SUPREME COUR'I` RULE 222

The Plaintifi`, ARTYE SlDEBOTHAl\/l, by and through her attorneys, MAR_K l.. KARNO
& ASSOCIATES, L.L.C. and ANKlN LAW OFFlCE, LLC, hereby certifies under penalties as
provided by law pursuant to Section l-l09 ofthe Code ofCivil Procedure that the Complaint in
the above entitled action seeks money damages in excess of $50,000.00.

/s/Mark L. Karnr)
MARK L. KARNO

MARK L. KARNO

MARK L. KARNO,& ASS()ClATES, LLC
And ANKIN LAW OFFICE,, LLC
Attorneys for Plaintif`f`(s)

33 North La Salle Street

Suite 3500

Chicago, ll., 60602

(3]2) 701-0090

maili`?Dkamolaw.eom

Cook Count'y Code No.: 50059

 

2~14~2019 000242207(50001 6026190214011246

Case: 1:19-cv-01756 Document #: 1 Filed: 03/13/19 Page 8 of 14 Page|D #:8

Fll_ED
1/18/201911:41AM
DOROTHY BROWN
ClRCUlT CLERK
L';()(,)r\ (.L`)ui\iir, ii_
2019L000569

2120 » Served 2121 - Served

2220 - Not Served 2221 - Not Scrved

2320 - Scrved By Mail 2321 ~ Served By Mail

2420 ~ Served By Publication 2421 - Served By Pub|ication

Summoris - Alias Summons (08/01/18) CCG 0001 A

 

 

IN THE ClRCUIT COURT OF COOK COUNTY, ILLINOIS

Artye Sidcbotham

Fll_ED DATE? 1118/2019 11:41 AM 2019L000569

 

(Nanie all parties) Ca$e No` 2()'19 L 569

 

Target Corporation

 

g SU!ViMONS fl ALIAS SUMMONS

TO each Defendant RJA: CT Corporation System 208 So LaSalle St Ste 814 Chicago, lL 60604
YOU A R.E SUl\/I.l\<iONED and required to file an answer to the complaint in this case, a copy of
which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
(30) days after service of this Summons, not counting the day of service To hle your answer or
appearance you need access to the internet. Please visit \vww.r:i)okcountycicrkot'courtlorir to initiate
this process Kiosks with internet access are available at all Clerk’s Office locations Please refer to
the last page of this document For location information

If you fail to do so, a judgment by default may be entered against you for the relief
requested in the complaint.

TO the Ofticer:

This Summons must be returned by the officer or other person to Whom it was given For service,
with endorsement of service and fees, if any, immediately after service lf service cannot be made,
this Sumrnons shall be returned so endorsed This Sumrnons may not be served later than thirty (30)
days after its date.

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofeourt.org
Pagc l of 3

EXH|B|T

244-2019 000242207(50001 6020190214011246

fabbi¢s’

Fll_ED DATE' 1118/2019 11‘41 AM '2019L000559

2-14~2019

Case: 1:19-cv-01756 Document #: 1 Filed: 03/13/19 Page 9 of 14 Page|D #:9

Summons » Alias Summons

(08/01/18) CCG 0001 B

 

 

E-t`iling is now mandatory for documents in civil cases with limited exemptions 'I`o e-Hle, you must first

create an account with an c- filing service provider Visit h!tp: //efile illinoiscourts. gov/service- -.providers hu‘n

to learn more and to select a service provider. lf you need additional help or have trouble e Eling, visit http: //
dm

WWW 1111£\()18€0\1!!$.§0\'/ th/g€¢n€lp. KSP, OI talk Vv’l!l'! yOUI iOCBl ClICL\ll CICI'K S OInC€

MY, NO‘_ 50059

Atry Name;

Mark L. Karno & Associates, LLC

  

\X'/itness:

 

Plaintiff

 

 

Atty. t'or:
Addmss: 33 N La Salle Street, Suite 3500

DOROTHY BRO\X/'N, Clerk of Court
ima/2019 1141 AM ooRoTHY snova

 

City: Chicago

 

Statc: IL Zip: 60602

312~70`1-0090

 

Telephone:

Pn'mary Eman: mail@karnola\v`corn

Date ot` Service:
(To be inserted by officer on copy left with
Defendant or other person):

 

Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
cookcountycletkofcourt.org

Pagc 2 of 3

000242207GOOO1 6020190214011246

Case: 1:19-Cv-01756 Document #: 1 Filed: 03/13/19 Page 10 of 14 Page|D #:10

CLERK OF THE CIRCUIT COURT OF COOK COUN'I'Y OFFICE LOCATIONS

»`.`» \`)1.,1...…1 l T‘\.l,..f`,___\.,..
4»1\,¢¢“,1\.:} vul\") v\.,u»\,¢

50 \'XL’ \Washingron
C)ucag@, xL 60602

` fi) District 2 _ Skok:e
5600 01<5 ercth Rd
Sk@m@, IL 60077

'\__.»~' District 3 - Rolling Meadows
2121 Euclld
Rolljng Mcado\vs, IL 60008

(:.`1 District 4 - May\vood
1500 Maybrook Ave
Maywood, IL 60153

\," _ District 5 ~ Bridgeview
10220 S 76th Ave
Bridgevie\v, 11. 60455

\l”," District 6 » Markham
16501 S Kedzi€ Pk\vy
Markham, 115 60428

4FILE[) DATE: 1118/2019 11:41 AM 20191.000569

Cl' Dc)mestic Violence Court
555 \V Harrisc)n
Chicago, IL 60607

1.',",’ juvenile Ccnter Building
2245 \Y"' Ogden Ave, Rm 13
Chicago, IL 60602

0 Criminal Court Buildmg
2650 S Cahfornia Avr:, Rm 526
Chicago, IL 60608

Daley Centef Divisions/Dcpartmcnts
\'j' Civt'l Division
Ri€hard1 Daley Center
50 W \¥/'aslungton, Rm 601
Chicago, IL 60602
Hc)ur.s; 8:30 am - 4:30 pm

O Chancery Division
Richard1 Dalcy Cenrer
50 \Y/ \`(/ashingtort, Rm 802
Clncago, IL 60602
Hours: 8:30 am » 4;30 pm

Y"\ ,.,.- .. ..1.` V) ..l. »1... . `l"\....`. .…
chhard1 Daley Center

50 \Y" Washmgton, Rm 802
Clncago, lL 60602

Hours: 8;30 am » 4;30 pm

Civi] Appc:als

Richard1 Daley Cemer

50 \Xl \‘C/ashington, Rm 801
Chicago, IL 60602

Hours: 8:30 am » 4:30 pm

Criminal Departmem
chha):d1 Daley Cemer

50 W' \\"ashjngton, Rm 1006
Ch.tcago, IL 60602

Houcs: 8:30 am - 4:30 pm
Counry Divisicm

Richard_1 Daley Cemer

50 \\'/ \Vashington, Rm 1202
Chicago, IL 60602

Hours; 8:30 am ~ 4:30 pm

Probate Division

Rlchard1 Daley Centr:r

50 \X/' \X'/ashington, Rm 1202
Chicago, IL 60602

Hours; 8:30 am ~ 4:30 pm

Law Division

Richard1 Daley Center

50 W \‘\’/ashington, Rm 801
Chicago, IL 60602

I~Ioursz 830 am ~ 4:30 pm
113ch Division

Richard 1 Daley Center

50 \‘</ \Y/aslu'ngcc)n, Lower Level
Chic:ago, IL 60602

Hours: 8:30 am » 4:30 pm

Dorothy Btown, Cleck of the Circuit Court of Cook Coumy, Illinois
cookcountyclerkofcouct.org

2-14-2019

l‘age}of 3

000242207(30001

6020190214011246

2~14-2019

Case: 1:19-Cv-01756 Document #: 1 Filed

: 03/13/19 Page 11 of 14 Page|D #:11

D'E DAr
02/15/20195

SsRv:c
s
fm cr cog;

A TTACHED

000242207(30001

60201902‘14011246

Case: 1:19-Cv-01756 Document #: 1 Filed: 03/13/19 Page 12 of 14 Page|D #:12

No Shepard’s Signalw
As of; March 20l 2018 2;22 PM Z

Varkalis v. Werner Co.

United States District Court for the Northern District of lllinois, Eastern Division
August 18, 2010, Decided; August 18, 2010, Filed
No. 10 C 0333l

Reporter
2010 U.S. Dist. LEXlS 84870 *; 2010 Wi. 3273493

MARY VARKALlS, as independent Administrator of the
Estate of MlCl-lAEl. VARKALlS, Plaintiff, v. WERNER
CO. & LOWE‘S HON|E CENTER lNC., d/b/a LOWE'S
Defendants.

Core Terms

removal notice, amount in controversy, days, original
complaintl diverse

Counsel: [‘1] For Nlary Varkalis, estate of Michael
Varkalis, Plaintiff: Martin A. Dolan. Do|an Law Offlces,
P.C., Chicago, lL.

For Werner Co., Lowe's Home Centers, doing business
as Lowe‘s, Defendants: Nlichael Joseph Meyer, LEAD
ATTORNEY, Eric Franklin Long, Stephen Sloan Weiss,
Tribler Orpett and Meyer, P.C.. Chicago, li..

Judges: Blanche M. Manning, United States District
Judge.

Opinion by: Blanche M. Manning

Opinion

MEMORANDUM AND ORDER

The defendants removed the instant lawsuit from the
Circuit Court of Cook County and the plaintiff has filed a
motion to remand For the reasons stated below, the
motion is granted

l. FACTS

Defendant Werner Co. ("Werner") allegedly
manufactured and designed a nine-foot fiberglass
step|adder sold by Defendant Lowe’s Home Centers lnc.
("Lowe's"). On or around December 21, 2008, Michae|

Robert Burke

Varkalis was using the stepladder in his garage when it
buckled and Michael fell and struck his head on the
garage floor. He suffered irreversible brain damage and
died on August 18, 2009.

l|. PROCEDURAL HlSTORY

On March 15, 2010, Mary \/arkalis, as independent
administrator of Michael Varkalis‘s estate, filed a seven-
count complaint in the Circuit Court of Cook County,
lllinois, alleging product liability, negligence ['2] breach
of warranty, and a Survival Act claim. Specifically, the
plaintiff alleged that "[w]hi|e Mr. Varkalis was on the
ladder, it buckled. causing him to fall with great force
and violence to the ground below." Comp. at PB. The
complaint further alleged that “as a direct and proximate
result of the ladder bucking, Michael Varkalis was
severely injured, sustaining irreversible brain damage
which led to his death on August 18, 2009." Id. at P7.
The defendants, Werner and Lowe's, were properly
served on March 22, 2010, and March 24, 2010,
respectively

On April 19, 2010, the defendants filed answers and
affirmative defenses to the plaintist complaint in
addition, they filed a motion to dismiss counts |ll and V|
on the ground that the plaintiff should have filed
separate causes of action for breach of express and
implied warranties given that separate recovery was
available under each. ln response to the motion to
dismiss, on May 19, 2010, the plaintiff filed an amended
complaint removing the word "express" from Counts ill
and Vl, and proceeding only with the breach of implied
warranty cause of action against each of the
defendants

On June 1, 2010, the defendants filed a request to
[*3] admit facts whereby they requested that the
plaintiff admit that she sought to recover from the
defendants an amount in excess of $75,000, exclusive
of interests and costs. Qne day later. on June 2, 2010.

EXH|B|T

§ C,

 

Case: 1:19-cv-01756 Document #: 1 Filed: 03/13/19 Page 13 of 14 Page|D #:13

Page 2 of 3

2010 U.S. Dist. LEXlS 84870, '3

the defendants removed the case to this court pursuant
to the court's diversity jurisdiction The plaintiff then med
the instant motion to remand on the ground that the
removal was untimely.

l|l. ANALYS|S

A. Standard for Rernoval

"be med within thirty days after the receipt by the
defendant through service or othenivise, of a copy of the
initial pleadings setting forth the claim for relief upon
which such action or proceedings is based.“ ;@_~L_/._S.C. §
1446(!)1. Any procedural defect in a case being removed
to federal court must be remanded to the state court.
Dishar v. Cifioroup Glot)a/ Mkts.. //)c., 487 F. Supp. 2d
_1_QQ,_9,__1Q_1§__L$_.Q Il/f 20Q_71("where there is doubt as to
whether the requirements have been satisfied the case
should be remanded.")(internal citations cmitted). Under
28 U.S.C, § 1446(1)1, a defendant may me a notice of
removal within thirty days from receipt of an amended
pleading See, e.g., Bensor) v, S/ Hand//`r)o Svstems.
/nc.. 188 F,3d 780. 782 (7fh Cirv 1999)(citing ['4] §§
U.§.C. §1446(;;1), However, this general rule applies
only when the original complaint is not removable,
Mortoade E/ec. Reoistration Svs. v. Rothman. No, 04 C
5340. 2005 U.S. Dist. LEX/S 12270l 2005 WL 497794.

al '5 {N,D. l/l. Feb. 28 20052.

 

B. Amount in Controversy

The plaintiff contends that removal was improper as a
matter of law because the defendants did not file the
notice cf removal within thirty days of service of the
original complaint which was April 21, 2010. |nstead,
the defendants filed their notice of removal on June 2l
2010, and maintain that it was timely regardless of the
fact that the filing date was over sixty days from notice
of the original complaint According to what the court
understands the defendants to be arguing, it was only
when they received the amended complaint that they
became aware of the possibility for removal because the
amount ln controversy alleged in the original complalnt
was not sufficient to trigger diversity jurisdiction 1

 

1lt is difficult to decipher exactly what the defendants
argument is in response to the motion to remand Whi|e on the
one hand they cite to caselaw stating that a defendant may

Diversity jurisdiction exists where the parties are diverse
and where the amount in controversy exceeds $75.000l
not including interest and costs. See 28 U.S.C. §
1332(8). There is no dispute that the parties are diverse;
rather, the defendants argue that the plaintiff did not
adequately state an amount in controversy that would
have put the defendants on notice of the possibility for
removal to federal court. According to the defendants,
the original and amended complaint were ambiguous
because they sought [*6] only "a sum in excess of the
minimal jurisdictional limits of the Law Division of the
Circuit Court of Cook County," which amounts to
$50,000.

Generally, when a complaint does not express the ad
damnum in excess of $75,000, the defendant may file
its removal notice within thirty days from the plaintiffs
admission that they are seeking more than $75,000.
He/`oht v. Soulhwesf Airli`nes. /nc., No. 02 C 2854, 2002
U.S. Dist. LEX/S 13880. 2002 WL 1759800. "2~3 (N.D.
l/l. Ju/. 29l 2002); Abdish/ v. Pli/`//ip Morr/`s lnci. No. 98 C
1310. 1998 U.S. Dist. LEX/S 8640, 1998 WL 311991, af
_`.'lr§...thQt...../_/_l,,.~_.J_u_/,z€.f?i.,._1_9_9§)_. in this Ca$e. On JUH€ l,
2010, the defendants filed a request to admit facts to
establish that the amount in controversy exceeded
$75,000, but did not wait for a response before filing the
notice cf removal

A defendant must employ "a reasonable and
commonsense reading" of the complaint to determine
removability. RBC Mon‘oaoe Comp. v. CouchA 274 F.
Supp, 2d 965 969 (N.Dl l/l. 2003)(citing McCov v, GMC.
226 F. Supp. 2d 939. 941 (N.D. l//. 2002)). A "defendant
[is barred from] circumvent[ing] the thirty-day time limit
for removal when it is obvious that a complaint states a
claim for damages in excess of $75,000, even though it
is not explicitly [*7] stated in its ad damnum clause.“
Gal/o v. Homelile Consumer Prods._ 371 F. Supp. 2d

943 247 (N`D. /l/. 20(_)5)_. Absolute confirmation of the
amount in controversy is not necessary where the

 

remove within 30 days after receiving a copy of an amended
pleading [*5] from which it may first be ascertained that the
case is one which is removable they also argue that they
"technically still have not received a pleading. moticn, order, or
"other paper' to confirm that this case is removable" and thus,
"ono could argue that this case la not yet ripe for removal."
Response at 2, Dkt. #12 (emphasis in original), They go on to
argue that ”[h]owever, because plaintiff has not contested the
removal on the amount in controversy issue land instead
challenges only as to timeliness], the Court can reasonably
assume that she will seek more than $75,000." /d. Either way,
both of the defendantsl arguments fail for the reasons
described later in this crder. '

Robert Burke

Case: 1:19-Cv-01756 Document #: 1 Filed: 03/13/19 Page 14 of 14 Page|D #:14

Page 3 of 3

2010 U.S. Dist. LEX|S 84870, *5

"plaintiffs allege serious, permanent injuries and
significant medical expenses" which exceed $75,000 on
the face of the complaint MMM!£@
No. 06»323~GPM. 2006 U.S. Dist. LEX/S 47948, 2006
WL 1875457l at *3 (S.D. lll. June 30, 2006). See also
RBC Moitgage Co., 274 F, Sugg. 2d al 969 (comp|aints
alleging "serious, permanent injuries" are
"unambiguous[iy]" ripe for removal because the plaintiff
almost certainly will seek more than $75.000)(citation
omitted); McCov, 226 F. Supp. 2d af 941 (the 30~day
removal period under the first sentence of § 1446(bl is
triggered when the complaint alleges "serious,
permanent injuries and significant medical expenses,
[and] it is obvious from the face of the complaint that the
plaintiffs' damages exceed[] the jurisdiction[ai] amount").

Under this standard, the allegations in the original
complaint sufficiently alleged the types of serious,
permanent injuries to place the defendants on notice
that the plaintiff will "almost certainiy” seek more than
$75,000 such that the [*8] defendants could have
removed the complaint The defendants may not restart
the tolling clock by requiring absolute certainty of the
amount in controversy Fi`elds No. 06-323-GPM 2006
U.S. Dist. LEX/S 47948 2006 WL 1875457 at '7
("defendants should never , . . be able to toll the
removal clock indefinitely through reliance on the
discovery process to establish jurisdictional
prerequisites with absolute certainty"). See also
Huntsman Chem. Com. v. Whltehorse Teclis.. No. 97 C
3842 1997 U.S, Dist. LEX/S 13282, 1997 WL 548043,
at *5 (N.D. Ill. Sapf. 21 1997)(cif/`ng Mielke v. Allstate /ns.
Co., 472 F. Supp. 851 853 lD.C. Mich. 1979)("there is
no reason to allow a defendant additional time if the
presence of grounds for removal are unambiguous in
light of the defendants knowledge and the claims made
iri the initial complaint."). Because the removal was
untimely, the plaintiffs motion to remand the case to
state court is granted. 2

 

IV. CONCLUSION

For the reasons stated [*9] above, the motion to
remand the case to the Circuit Court of Cook County [8-
11 is granted The clerk is directed to remand this matter
forthwith.

 

2The plaintiff alternatively argues that the defendants waived
their right to remove the case based on their filing of a partial
motion to dismiss in state court. Because the court concludes
that the removal was untimely, it need not address this
alternative basis for remand.

ENTER: August 18, 2010
/s/ Blanche M. Manning
B|anche M. Manning

United States District Judge

 

find of i`)ucuuit~iit

Robert Burke

